 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KIM BLANDINO,                                            Case No.: 3:20-cv-00191-APG-WGC

 4            Plaintiff                                             Order for Response

 5 v.

 6 DREW CROSS, et al.,

 7            Defendants

 8

 9           Plaintiff Kim Blandino filed an emergency motion for access to a law library at Lakes

10 Crossing Center (LCC), where he is currently located. He also seeks access to his legal materials

11 that he had when he was detained at Clark County Detention Center before he was sent to LCC.

12 Blandino contends that without access to legal materials, he is unable to challenge his

13 confinement at LCC and is also unable to litigate several pending cases he has in state and

14 federal court.

15           Although there are procedural irregularities associated with Blandino’s filing, including

16 the failure to file an application to proceed in forma pauperis or pay the filing fee and no proof of

17 exhaustion of his administrative remedies, the nature of his claims warrants a response on the

18 substantive issues he raises. While I am ordering a response, Blandino still must either pay the

19 filing fee or file an application to proceed in forma pauperis, and Blandino will have to properly

20 serve the defendants in the near future. Additionally, the defendants do not waive any objections

21 or arguments they may have on procedural grounds by responding to the merits of Blandino’s

22 motion.

23 / / / /
 1         I THEREFORE ORDER that within by April 6, 2020, the Attorney General’s Office

 2 shall advise the court whether it will enter a limited notice of appearance on behalf of the

 3 defendants only for purposes of responding to the motion for temporary restraining order. If the

 4 Attorney General’s Office accepts service solely for the purpose of responding to the motion for

 5 temporary restraining order, then the defendants shall have until April 20, 2020 to file their

 6 substantive response to Blandino’s motion for a temporary restraining order (ECF No. 1-1).

 7         I FURTHER ORDER that if Blandino chooses to file a reply, he shall do so within 10

 8 days after the defendants file a response.

 9         I FURTHER ORDER the clerk of the court to electronically serve a copy of this order

10 and a copy of Blandino’s motion for temporary restraining order (ECF No. 1-1) on the Office of

11 the Attorney General of the State of Nevada, by adding the Attorney General of the State of

12 Nevada to the docket sheet. This does not indicate acceptance of service for any defendant.

13         I FURTHER ORDER the clerk of court to send plaintiff Kim Blandino an application to

14 proceed in forma pauperis.

15         DATED this 30th day of March, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                    2
